UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:February 28, 2011 Date of reporting period:February 28, 2011 Item 1. Reports to Stockholders. The American Trust Allegiance Fund One Court Street Lebanon, New Hampshire 03766 Annual Report For The Year Ended February 28, 2011 American Trust Allegiance Fund April, 2011 Dear Fellow Shareholders, It is our pleasure to provide you with the American Trust Allegiance Fund Annual Report for the twelve months ending February 28, 2011.During this period, the Allegiance Fund was up 21.25% while the S&P 500® Index was up 22.57%.The Fund’s focus on economically sensitive stocks created a slight drag to performance but so far through February, 2011, these same stocks have propelled the Fund’s growth ahead of the S&P 500® Index.We are specifically talking about the Fund’s overweight in the energy, consumer discretion and industrial sectors that historically lead cyclical recoveries but in the last 12 months have slightly lagged the S&P 500® Index.As mentioned above, these same sectors have reclaimed their market leadership in the beginning of 2011. A lot has changed this past year.Only six months ago when we sent you our semiannual shareholder letter, there was a broad concern that the developed world was headed for a double dip recession or at least a slowdown in the nascent economic recovery.In addition, the sovereign debt issues in Greece, Portugal, Ireland and Spain threatened a repeat of the financial debacle of 2008 when Lehman Brothers, AIG, Fannie Mae and Freddie Mac led the way to the worst stock market decline in 70 years.Today, however, while many issues still challenge economic growth, it is broadly accepted that the wobbly economic recovery has started to find its legs.Industrial production in the U.S. has recovered faster than in most of the last six post-war recoveries.Corporate earnings and revenue have now shown robust growth for the last 2 years and inflation is still calm with the Consumer Price Index (CPI) near 2%. Given this backdrop of improved economics, it should not be a surprise that the strongest elements in the Fund performance in fiscal year 2011 were technology and materials companies.As investor confidence has started to return to the equity markets, these more volatile stocks have seen strong earnings growth and their stock prices havereflected this growth.Demand for natural resources from emerging markets such as China, India and Brazil have kept the price of copper and other hard assets very strong, benefiting the Fund’s companies dedicated to raw materials.Also, as investor confidence has returned, the equity markets have once more embraced risk, giving traditionally volatile technology companies new life in the stock market.To be clear, the Fund has not purchased the famously volatile technology names but the more traditional technology stocks that have strong balance sheets and historically have provided more predictable earnings and revenues. The Fund has also been focusing on the large and medium size companies that historically have been able to thrive in a slow-growth economy.This discipline has provided attractive opportunities in the materials, consumer discretion, financial and technology sectors for the Fund. Another opportunity that the Fund has invested in comes from the fact that economic growth has evolved into a tale of two worlds.The developed world is 2 American Trust Allegiance Fund growing at about 2% and the emerging world at about 8%.While clearly there are much larger risks in emerging markets, we have found what we view as relatively prudent ways to participate in this rapidly growing part of our world economy.One way is through developed world multinationals.The other is through buying leading companies in the premier emerging markets countries such as Brazil.Finding strength from its natural resources, its increasingly competitive manufacturing sector and its newly burgeoning middle class, Brazil’s economy is vibrant.Brazil’s success has meant that it has gone from being a debtor nation to one with a capital surplus.It has become energy independent and has a positive balance of trade.For all these reasons, the Fund has invested in U.S. multinationals that serve this region of the world as well as directly in a few leading Brazilian companies. We will continue to seek opportunities across the globe as we choose companies that we believe will lead broad economic growth.As economic and other events develop we will continue to look for opportunities to grow the Fund for its shareholders. We are grateful to you for your support of the American Trust Allegiance Fund and we hope that, in return, we can help you meet your financial goals. Sincerely yours, Paul H. Collins Past performance is not a guarantee of future results. The Fund's socially responsible policy could cause it to make or avoid investments that could result in the portfolio under-performing similar funds that do not have similar policies.The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than larger-capitalization companies.The Fund invests in foreign securities, which are subject to the risks of currency fluctuation, political and economic stability and differences in accounting standards. These risks are greater in emerging markets.The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. The S&P 500® Index is an unmanaged index commonly used to measure performance of U.S. stocks.This index is not available for investment and does not incur charges or expenses. The information provided herein represents the opinion of Paul H. Collins and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments in this report. 3 American Trust Allegiance Fund Comparison of the change in value of a hypothetical $10,000 investment in the American Trust Allegiance Fund vs the S&P 500® Index Average Annual Total Return: 1 Year 5 Years* 10 Years* American Trust Allegiance Fund 21.25% 3.71% 2.49% S&P 500® Index 22.57% 2.87% 2.62% Total Annual Fund Operating Expenses: 2.28% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-385-7003. The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Returns reflect the reinvestment of dividends and capital gains.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced.Indices do not incur expenses and are not available for investment. The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. * Average annual total return represents the average change in account value over the periods indicated. 4 American Trust Allegiance Fund EXPENSE EXAMPLE at February 28, 2011 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/10 – 2/28/11). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.45% per the advisory agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 American Trust Allegiance Fund EXPENSE EXAMPLE at February 28, 2011 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/10 2/28/11 9/1/10 – 2/28/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. SECTOR ALLOCATION OF PORTFOLIO ASSETS at February 28, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 6 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 28, 2011 Shares COMMON STOCKS:91.08% Value Aerospace Product and Parts Manufacturing:1.87% Boeing Co. $ Basic Chemical Manufacturing:1.97% Praxair, Inc. Building Materials:1.95% Owens Corning, Inc.* Computer & Peripheral Equipment Manufacturing:9.38% Apple, Inc.* EMC Corp.* International Business Machines Corp. Computer Systems Design and Related Services:4.13% Accenture PLC - Class A# Sapient Corp. Conglomerates:4.75% Loews Corp. Cut and Sew Apparel Manufacturing:1.55% VF Corp. Deep Sea, Coastal, and Great Lakes Water Transportation:1.88% Alexander & Baldwin, Inc. Depository Credit Intermediation:2.68% State Street Corp. Engine, Turbine, and Power Transmission Equipment Manufacturing:2.57% Cummins, Inc. Footwear Manufacturing:2.90% Nike, Inc. - Class B Grain and Oilseed Milling:1.98% General Mills, Inc. Industrial Machinery Manufacturing:0.97% Applied Materials, Inc. The accompanying notes are an integral part of these financial statements. 7 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 28, 2011, Continued Shares Value Insurance Carriers:3.90% Berkshire Hathaway, Inc. - Class B* $ Metal Ore Mining:1.86% Freeport-McMoRan Copper & Gold, Inc. Motor Vehicle Manufacturing:4.46% Ford Motor Co.* Natural Gas Distribution:1.96% Spectra Energy Corp. Oilfield Services:1.95% Schlumberger Ltd.# Oil and Gas Extraction:6.01% Apache Corp. Hess Corp. Other Financial Investment Activities:2.81% Franklin Resources, Inc. Other Information Services:3.76% Google, Inc. - Class A* Yahoo!, Inc.* Petroleum and Coal Products Manufacturing:2.93% Exxon Mobil Corp. Real Estate Services:0.99% CB Richard Ellis Group, Inc. - Class A* Semiconductor and Other Electronic Component Manufacturing:5.78% Molex, Inc. Texas Instruments, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing:6.55% Avon Products, Inc. Colgate-Palmolive Co. Tupperware Brands Corp. The accompanying notes are an integral part of these financial statements. 8 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 28, 2011, Continued Shares Value Software Publishers:6.69% Adobe Systems, Inc.* $ Autodesk, Inc.* Microsoft Corp. Timber Real Estate Investment Trust:2.85% Plum Creek Timber Company, Inc. TOTAL COMMON STOCKS (Cost $13,188,492) PREFERRED STOCKS:5.19% Oil and Gas Extraction:2.06% Petroleo Brasileiro S.A. - Petrobras - ADR Wired Telecommunications Carriers:3.13% Vivo Participacoes S.A. - ADR TOTAL PREFERRED STOCKS (Cost $826,236) SHORT-TERM INVESTMENTS:3.82% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%† Reserve Primary Fund - Class 5+‡ — TOTAL SHORT-TERM INVESTMENTS (Cost $672,930) Total Investments in Securities (Cost $14,687,658):100.09% Liabilities in Excess of Other Assets:(0.09%) ) Net Assets:100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund’s Board of Trustees. ‡ Illiquid security. As of February 28, 2011, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $3,164. † Rate shown is the 7-day yield as of February 28, 2011. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 9 American Trust Allegiance Fund STATEMENT OF ASSETS AND LIABILITIES at February 28, 2011 ASSETS Investments in securities, at value (cost $14,687,658) $ Receivables: Dividends and interest Securities sold Fund shares issued 15 Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Fund shares redeemed Due to advisor Administration fees Audit fees Transfer agent fees and expenses Fund accounting fees Legal fees Custody fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$17,545,354 / 857,195 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 10 American Trust Allegiance Fund STATEMENT OF OPERATIONS For the Year Ended February 28, 2011 INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $6,652) $ Interest Total income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Audit fees Registration fees Legal fees Reports to shareholders Trustee fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Miscellaneous expense Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 American Trust Allegiance Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended February 28, 2011 February 28, 2010 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended February 28, 2011 February 28, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. 12 American Trust Allegiance Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the year Year Ended 2/28/11 2/28/10 2/28/09 2/29/08 2/28/07 Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) Total distributions ) Net asset value, end of year $ Total return % % -40.90 % % % Ratios/supplemental data: Net assets, end of year (thousands) $ Ratio of expenses to average net assets: Before expense waiver % After expense waiver % Ratio of net investment income/(loss) to average net assets: Before expense waiver )% )% )% % )% After expense waiver % Portfolio turnover rate % The accompanying notes are an integral part of these financial statements. 13 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2011 NOTE 1 – ORGANIZATION The American Trust Allegiance Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek capital appreciation.The Fund began operations on March 11, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2008 – 2010, or expected to be taken in the Fund’s 2011 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of first in, first out.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 14 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2011, Continued The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. For the year ended February 28, 2011, the Fund made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Net Accumulated Net Investment Income/(Loss) Realized Gain/(Loss) F. REITs:The Fund can invest in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon available funds from operations.It is quite common for these dividends to exceed the REITs’ taxable earnings and profits resulting in the excess portion being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in its annual distributions to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. G. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. 15 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2011, Continued NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 16 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2011, Continued Securities for which market quotations are not readily available or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Securities:Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Illiquid Securities:A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued.Illiquid securities may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.At February 28, 2011, the Fund had investments in illiquid securities with a total value of $0 or 0.0% of net assets. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of February 28, 2011: Level 1 Level 2 Level 3 Total Common Stocks Agriculture, Forestry, and Hunting $ $
